CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accounting firm, we hereby consent to the use of our report dated February 8, 2011,for MainGate MLP Fund, a series of MainGate Trust, and to all references to our firm included in or made a part of this Pre-Effective Amendment No. 3 under the Securities Act of 1933 and Pre-Effective Amendment No. 3 under the Investment Company Act of 1940 to the MainGate Trust’s Registration Statement on Form N-1A. COHEN FUND AUDIT SERVICES, LTD. Westlake, Ohio February 8, 2011
